Exhibit 10.21

INDEPENDENT DIRECTORS COMPENSATION

Effective January 25, 2007

 

Annual Retainer    $55,000 (payable $13,750 quarterly) Annual fee Audit
Committee Chair    $20,000 Annual fee Compensation Committee Chair    $15,000
Nominating and Governance Chair    $8,500 Stock Options    3,000 options granted
each quarter on the last trading day of each calendar quarter as compensation
for the ensuing quarter, immediate vesting.    50,000 granted at election, with
strike price equal to the NASDAQ closing price on the effective date of Board
service, vesting over 3 years (first 1/3 vests at first anniversary of grant and
the balance will vest annually thereafter in equal installments on the second
and third anniversaries of the grant date).    All options will be exercisable
for a period of one year from the effective date of termination of board
service, unless the termination was for cause, Restricted Stock    2,500 shares
of Restricted Stock granted to each sitting independent director under the
Company’s amended 2000 Employee Stock at the first regularly scheduled meeting
of the Board of Directors in each calendar year, each grant to vest upon the
departure of the independent director from the Board: provided that, with
respect to each grant, such director shall have served a term of one year or
greater from the effective date of the grant(s). If the departure date is less
than one year from the date of grant(s), the restricted stock will be forfeited.
Any director who joins the board after the first regularly scheduled meeting
will receive a pro-rated grant on the effective date of his or her board
service. Expense Reimbursement    For Board and Committee meetings in accordance
with the Board of Directors Travel Policy.